8otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad J. Billings on 7/28/2022.

The application has been amended as follows: 

18. (Currently Amended) A relay socket for accommodating component relay comprising a base body with a receptacle for the relay, wherein the receptacle has at least two electronic connections for the relay, wherein the relay socket also comprises at least one pair of connecting terminals connected to the two electronic connections, wherein the pair of connecting terminals comprises a housing, the housing contains a first connecting terminal for a first connecting wire and a second connecting terminal for a second connecting wire, wherein, in operation the relay is capable to close or interrupt a circuit between the first connecting terminal and the second connecting terminal, wherein the first connecting terminal is spaced apart from the receptacle by a first distance in a first direction, characterized in that the second connecting terminal is spaced apart from the receptacle by a second distance in the first direction, wherein the first distance and the second distance are different.

28. (Currently Amended) The relay socket according to Claim 26, characterized in that the housing 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest the housing of the pair of connecting terminals contains a first connecting terminal for a first connecting wire and a second connecting terminal for a second connecting wire, wherein, in operation the relay is capable to close or interrupt a circuit between the first connecting terminal and the second connecting terminal, wherein the first connecting terminal is spaced apart from the receptacle by a first distance in a first direction, characterized in that the second connecting terminal is spaced apart from the receptacle by a second distance in the first direction, wherein the first distance and the second distance are different.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/28/2022

/THO D TA/Primary Examiner, Art Unit 2831